Citation Nr: 0908116	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to 
August 1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.


FINDING OF FACT

The competent medical evidence of record fails to show that 
the veteran's current diagnosis of a psychiatric disorder 
claimed as schizophrenia is related to his active military 
service or that the claimed disorder manifested to a 
compensable degree within one year of discharge.


CONCLUSION OF LAW

A psychiatric disorder claimed as schizophrenia was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred or 
aggravated by his service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in August 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the August 2005 letter was sent to 
the Veteran prior to the October 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the August 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a current diagnosis, there is no evidence of an 
in-service event, injury, or disease that can be associated 
with the claimed disability, as such, the Board finds that 
the Veteran has not satisfied all elements of McLendon.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in conjunction with this claim.

Additionally, the Board recognizes that it has a duty to 
obtain all relevant VA, military or other governmental 
records.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board acknowledges that the Veteran requested that the VA 
obtain his personnel file, because he believes it would 
contain information regarding an arrest in service.  The 
Veteran contends that he was arrested for schizophrenic 
violent behavior but was, subsequent to the arrest, 
misdiagnosed and therefore not treated for a psychiatric 
disorder while in service.  However, the Board finds that 
while the veteran's personnel records might indeed contain 
proof of an arrest which might serve to indicate an in-
service event, the veteran indicates that the arrest did not 
result in a relevant diagnosis, and granting a claim for 
service connection requires not only an in-service event, but 
also a current diagnosis and a nexus between the current 
disorder and the in-service event.  As there is no competent 
evidence linking the veteran's current diagnosis with his 
active duty service and a finding of no psychiatric disorder 
in the service treatment records, the Board is satisfied that 
remanding this appeal to obtain these records would result in 
an unnecessary delay of this appeal with no change in outcome 
for the veteran.  The Board may therefore proceed in deciding 
this appeal without prejudice to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The medical evidence of record, including VA treatment 
records dating from November 1997 to August 2005 and a letter 
from a private psychiatrist, reveals that the Veteran has 
various Axis I diagnoses.  The diagnoses vary, in part, from 
the first diagnosis of record, in November 1997, of 
polysubstance dependence with major depression secondary to 
polysubstance dependence, to the most recent diagnosis, in 
June 2006, of polysubstance dependence with psychiatric 
disorder, rule out schizophrenia residual type with paranoid 
features.  In addition, there is a diagnosis provided by a 
private psychiatrist, in a June 2006 letter, of 
schizoaffective disorder and polysubstance dependence in 
early full remission.  While the diagnoses do vary, as 
mentioned above, they all share a commonality as well:  all 
of the diagnoses agree that polysubstance dependency is 
involved.  The private psychiatrist's diagnosis states that 
the polysubstance dependence is in early full remission, but 
the VA treatment record from that same time contradicts the 
private psychiatrist's diagnosis.  With consideration of the 
above, the Board finds that the Veteran does have a current 
diagnosis of a psychiatric disorder with polysubstance 
dependence.  

As noted above, all of the competent evidence of record 
indicates that the veteran's current psychiatric disability 
is due to ongoing substance abuse.  The Board notes that 
under such circumstances, service connection would not be 
warranted for his psychiatric disability.  See 38 C.F.R. § 
3.301(a) (2008) (service connection may be granted only when 
a disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs).

After a careful review of the record, the Board concludes 
that the competent evidence of record also does not 
demonstrate that the veteran's psychiatric disorder, claimed 
as schizophrenia, is related to his military service.  The 
veteran's service treatment records do not indicate that the 
Veteran suffered from a psychiatric disorder in service, in 
fact the only mention of a psychiatric disorder in service is 
a treatment record dated August 1976, just prior to the 
veteran's discharge, that states that upon evaluation the 
Veteran was found to be free of any psychiatric disorder.

There is, in addition, no competent medical evidence of a 
psychiatric disorder within one year of discharge, ruling out 
presumptive service connection, or shortly after service 
separation.  In fact the first evidence of a diagnosis is in 
a November 1997 VA treatment report which notes that the 
Veteran was admitted to the VA hospital with complaints of 
depression and suicidal ideation.  The examiner in the 
November 1997 VA treatment report noted that the majority of 
the veteran's psychiatric symptoms were due to the veteran's 
drug and alcohol use.  

In addition to a lack of competent evidence providing any 
link between the veteran's psychiatric disorder and his 
military service, the Board finds that the twenty-one year 
lapse in time between the veteran's active service and the 
first complaints of a psychiatric disorder weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc)

Finally, while the Veterans a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his psychiatric disorder 
claimed as schizophrenia is related to service.

Therefore, while the Board acknowledges that the Veterans 
currently diagnosed with psychiatric disorder, there is no 
indication of a psychiatric disorder during service, indeed, 
a diagnosis of a psychiatric disorder is denied in the 
service treatment records.  In addition, after considering 
the length of time between service and post-service 
complaints of a psychiatric disorder the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
claimed as schizophrenia is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


